Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is in reply to papers filed on 03/01/2021. Claim 1-20 are pending. Claims 1, 8, and 15 is/are independent.

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 03/01/2021 and 08/04/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A system for authenticating a user with a service account through a voice assistant, comprising: at least one computing device; a user authentication service that, when executed by the at least one application, causes the computing device to at least: receive a request to authenticate a user on behalf of the voice assistant… in claim 1. The word device is the generic placeholder.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “when executed by the at least one application”. However, there is no antecedent basis for the at least one application. 
The claims depending from claim 1 inherit the limitations of claim 1 and are also rejected for the same reason.
Claim 4 recites “wherein the instructions, when executed by the at least one processor, cause the computing device to at least obtain a single sign-on (SSO) token from the identity provider service.” However, there is no antecedent basis for the instructions, the at least one processor, and the identity provider service. 
Claim 5 recites “wherein the instructions, when executed by the at least one processor, cause the computing device to at least.” However, there is no antecedent basis for the instructions and the at least one processor.
wherein the instructions, when executed by the at least one processor” and “wherein the instructions reject”. However, there is no antecedent basis for the instructions and the at least one processor.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulpin et al. U.S. Publication 20200084205 (hereinafter “Bulpin”) in view of Wang et al. U.S. Publication 20170223613 (hereinafter “Wang”).
As per claim 1, Bulpin discloses 
	A system for authenticating a user with a service account through a voice assistant, comprising: at least one computing device; 
(See Bulpin [system of figure 3 ; service account = service 21 in figure 3
at least one computing device = server 40; voice assistant = virtual assistant 50
]
Para. [0015]
FIG. 3 …..system for providing a service )

a user authentication service that, when executed by the at least one application, causes the computing device to at least: 
receive a request to authenticate a user on behalf of the voice assistant; 
 (See Bulpin figure 3, user authentication service = service 21 ; 
Para. [0028]
A server 106 may be …..; an application gateway.
[ when executed by the at least one application]
[0049]
 the given user 26 [a user ]may audibly request, from the virtual assistant 50, a search of online account files. In other instances, the given user 26 [a user ]may make the request to interact with the service 21 by audibly speaking, “Virtual Assistant, ask Service Provider A to search my files.” The virtual assistant 50 may communicate the request to the server 40, [receive a request to authenticate a user on behalf of the voice assistant ]
)

extract a device identifier corresponding to the voice assistant from the request; 	
(See Bulpin Para. [0050]
the skill 22 [executed by server 40] processes the request based upon the identifier that was included in the request. [extract a device identifier ]The skill 22 performs a lookup or matching operation to determine whether an authorization token 25 for the virtual assistant 50 to access the application 31 is already stored at the server 40 


generate a secret key associated with the request, the secret key being unique to the voice assistant with respect to other voice assistants; 
(See Bulpin Para. 0052]
server 40 or skill 22 may generate a linking code[generate a secret key associated with the request; secret key = linking or short code ]. The linking code may be a short, unique, temporary code (e.g., a 6-digit number) to refer to the specific virtual assistant 50[the secret key being unique to the voice assistant with respect to other voice assistants] 
)

generate a signal in which the secret key is embedded; 
(See Bulpin Para. 0053]
0053]
The server 40 or skill 22 may cooperate with the virtual assistant 50 to generate an audible instruction (e.g., via synthesized voice emitted from the virtual assistant) 
[the cooperation involves the Bulpin server generating a signal to be sent to the virtual assistant 50]
para. 54 short code provided by the skill 22 or server 40
[generate a signal; the Bulpin reference does not explicitly state that a sound wave is sent to the virtual assistant but the short code is sent to the virtual assistant; some signal is sent from the server which includes the short code; the secondary reference below shows that a soundwave can be generated with embedded data] 
para. 53… audible instruction includes the linking or short code[the secret key, which is disclosed by the Bulpin short code, is embedded in the signal to be sent to the virtual assistant 50 and then spoken aloud])

transmit a payload in response to the request to the voice assistant, the payload comprising the signal and a command to play the sound wave using the voice assistant; 	
(See Bulpin 
Para. 49 The virtual assistant 50 may communicate the request to the server 40[the request]
Para. [0053]The server 40 or skill 22 may cooperate [the cooperation involves the server sending at least the short code to virtual assistant 50] with the virtual assistant 50 to generate an audible instruction (e.g., via synthesized voice emitted [sound wave is disclosed by the audible instruction or synthesized voice ]from the virtual assistant) that directs the user ….. The audible instruction includes the linking or short code
[the payload = signal including the short code; command to play the sound wave  = short code; the short code itself is a command to play the audible instruction with short code upon receipt; this short code is transmitted from the server to the virtual assistant]
para. 54 short code provided by the skill 22 or server 40
)

receive a token and at least a portion of the payload from a client device separate from the voice assistant, the token being associated with the user; 

client device = user device 30
token = authorization token 25
at least a portion of the payload = the short code
Bulpin [0054]
user 26 may ….. on their user device 30 …. enter the short code provided by the skill 22 or server 40. The application 31 on the user device 30 sends the existing authorization token 25 and the short code [receive a token and at least a portion of the payload from a client device separate from the voice assistant]  to the skill 22 or server 40 
)

validate the token and the at least a portion of the payload; and 
(See Bulpin Para. 
[0055]
On receiving the authorization token and short code from the user device 30, the server 40 or skill 22 performs a look up or matching operation to determine whether the unique identifier associated with the virtual assistant 50 corresponds to the short code[at least a portion of the payload = short code] 
[0057]
Upon receiving the authorization token 25 from the user device 30, the server 40 may determine, ….. whether the newly obtained authorization token is valid[validate the token] 
). 

associate the user with the voice assistant in response to validating the token and the at least a portion of the payload.
(See Bulpin Para. 0052]
authenticate the given user 26 to the service 21 via the virtual assistant 50[associate the user with the voice assistant], the server 40 or skill 22 may generate a linking code....[Once the linking code and token has been validated, that means the user has been authenticated for the virtual assistant]
Bulpin [0055]
On receiving the authorization token and short code from the user device 30, the server 40 or skill 22 ….. determine whether the unique identifier associated with the virtual assistant 50 corresponds to the short code [ validating ….. at least a portion of the payload; a portion of the payload = short code.]). 
Bulpin [0057]
Upon receiving the authorization token 25 from the user device 30, the server 40 may determine, ….., whether the newly obtained authorization token is valid [validating the token ]or has not expired (Block 72). …….. The server 40 or service 21 processes the request based upon receipt of the authorization token from the user device 30 (Block 74). More particularly, if the authorization token 25 has not expired, the skill 22 or server 40 then performs the requested action, [associate the user with the voice assistant; this means that the user has been authenticated for using virtual assistant 50 to perform the action requested by the user ]using the authorization token to call the service APIs as desired. 
)



	However, Bulpin does not expressly disclose 
 	generate a sound wave in which the secret key and an identifier corresponding to the device identifier are embedded; 

Wang discloses  
generate a sound wave in which an identifier corresponding to the device identifier is embedded;
(See Wang Para. [0014]
control the speaker system to broadcast an acoustic signal which carries configuration information for configuring access point, where the configuration information includes an access point identifier, where the configuration information can be extracted from the acoustic signal by another electronic device that receives the acoustic signal and can be used to configure the electronic device as an access point
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bulpin with the technique for generating a soundwave with embedded device identifier  of Wang to include 
	generate a sound wave in which the secret key and an identifier corresponding to the device identifier are embedded; 
One of ordinary skill in the art would have made this modification to improve the ability of the system to confirm with the receiving device the identifier, to ensure the recipient device is the correct recipient, and to embed data in a soundwave that can be provided to the recipient smart speaker that can be played to a user.

  Claim 8 also recites, and Bulpin discloses
A non-transitory computer-readable medium comprising machine-readable instructions, wherein the instructions, when executed by at least one processor, cause a computing device to at least:
(See Bulpin Para. [0012] A computer readable medium aspect is directed to a non-transitory computer readable medium for providing a service. The non-transitory computer readable medium includes computer executable instructions that when executed by a processor cause the processor to perform operations.
)

As per claim 15, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 1, and is/are rejected for the reasons detailed with respect to claim 1.  




Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulpin in view of Wang, further in view of Tanioka et al. U.S. Publication 20130156194 (hereinafter “Tanioka”).
As per claim 2, the rejection of claim 1 is incorporated herein. 
	However, the combination of Bulpin and Wang does not expressly disclose  
wherein the secret key and the identifier embedded into the sound wave are encrypted using an encryption key that is unavailable to the voice assistant.
Tanioka discloses 
(See Tanioka Para. 
[0046]  attendee device 106, 108, or 110 may be configured to emit an ultrasonic data signal that is received by the microphone 206 that includes a public key of the attendee device 106, 108, or 110 and an identifier of the attendee device 106, 108, or 110, both encrypted with the public key of the recording device 102A. 
[The public-private key pair of the recording device 102A is unavailable to the other devices attending the meeting, even though they may receive ultrasonic data signal]
[0112] attendee device 106 encrypts the public key and device information, such as a device identifier, of the attendee device 106 with the public key of the recording device 102A. As depicted in FIG. 10B, the attendee device 106 may then broadcast a second ultrasonic data signal 1012 including the encrypted public key and device information of the attendee device 106 from the speaker 1006. 
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bulpin and Wang with the technique for encrypting an identifier and key and embedding the encrypted data in the ultrasonic data signal of Tanioka to include 
wherein the secret key and the identifier embedded into the sound wave are encrypted using an encryption key that is unavailable to the voice assistant 
One of ordinary skill in the art would have made this modification to improve the ability of the system to prevent unintended recipients from viewing the contents of the encrypted data. The system of the primary reference can be modified to encrypt the linking code and identifier with the encryption key available only to the user device 30, to prevent the virtual assistant 50 from learning the contents of the encrypted data.

As per claim 9, the claim(s) is/are directed to a computer-readable medium with limitations which correspond to limitations of claim 2, and is/are rejected for the reasons detailed with respect to claim 2.  
As per claim 16, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 2, and is/are rejected for the reasons detailed with respect to claim 2.  

Claims 3-5, 10-12, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulpin in view of Wang, further in view of Krishna et al. U.S. Publication 20160119323 (hereinafter “Krishna”), further in view of Vincent et al. U.S. Publication 20170126640 (hereinafter “Vincent”).
As per claim 3, the rejection of claim 1 is incorporated herein. 
	However, the combination of Bulpin and Wang does not expressly disclose wherein the token and the at least a portion of the payload are validated by determining whether a user associated with the client device has been authenticated with an identity provider service.
Krishna discloses wherein the token is validated by determining whether a user associated with the client device has been authenticated with an identity provider service.
whether the mobile device has a token stored thereon that indicates the user has been previously authenticated with an identity provider server, …….. receiving, at the single sign on module, an identity assertion[receiving the identity assertion indicates that the user has been authenticated with the identity provider service] for the user from the identity provider server responsive to sending the token to the identity provider server
 [0026]  a SSO module 110 that can be downloaded to the mobile device …… SSO module 110 may communicate with an identity server 135 to obtain an identity assertion 
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bulpin and Wang with the technique for sending a token to the identity provider to determine whether the user has been authenticated with an identity provider service of Krishna to include 
wherein the token and the at least a portion of the payload are validated by determining whether a user associated with the client device has been authenticated with an identity provider service.
One of ordinary skill in the art would have made this modification to improve the ability of the system to confirm that a user has been validated with an identity provider service in order to validate token. The system of the primary reference can be modified to send the token to an identity provider service to confirm the user has been authenticated with the identity provider service.

However, the combination of Bulpin, Wang, and Krishna does not expressly disclose 
wherein the token and the at least a portion of the payload are validated by determining whether a user associated with the client device has been authenticated with an identity provider service.
wherein the payload code is validated by determining whether a user associated with the client device has been authenticated with an identity provider service.

(See Vincent Para. [0005] 
the user must first provide 
personal user credentials to the identity provider through the device that is 
intended to be registered/authenticated.  The identity provider then sends back 
a code to this device, which is displayed to the user.  The user must then 
initiate communications with the identity provider from a second device and 
enter this code into the second device.  The code is then transmitted back to 
the identity provider, validating the user's receipt of the code through the 
first device.  One implementation of the foregoing authentication process 
includes the OAuth protocol. 
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bulpin, Wang, and Krishna with the technique for sending a code to an identity provider to validate during authentication of Vincent to include 
wherein the token and the at least a portion of the payload are validated by determining whether a user associated with the client device has been authenticated with an identity provider service.
One of ordinary skill in the art would have made this modification to improve the ability of the system to validate users based on the received code of the payload. This can provide a 2nd factor authentication via the payload validation with the identity provider service.



Bulpin discloses wherein the instructions, when executed by the at least one processor, cause the computing device to at least 
(See Bulpin Para. [0032]
FIG. 2 depicts …. servers 106. 
[0034] computer instructions of the operating system 115 and/or the applications 116 are executed by processor(s) 103
)
However, the combination of Bulpin and Wang does not expressly disclose 
wherein the instructions, when executed by the at least one processor, cause the computing device to at least obtain a single sign-on (SSO) token from the identity provider service.
Krishna discloses obtain a single sign-on (SSO) token from the identity provider service.
(See Krishna Para. [0056] if a token is not available or has expired for the user, then the SSO module 680 will communicate with the identity server 135 to obtain a token. At block 910 the SSO module 680 determines that the user has attempted to access a Web resource, ….. obtain and send the token for the user to the identity server 135 to request an identity assertion. [The token can be used to obtaining identity insertions and therefore is a single sign-on token ] …… The identity assertion may allow the user to access the resource, such as the mobile Web application, provided through the service provider sever 130 without the need to provide identity credentials as the user has already been authenticated.
[0037] to alleviate the need for the user to re-enter the identity credentials
[0019] instructions, which execute via the processor of the computer.
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bulpin and 
wherein the instructions, when executed by the at least one processor, cause the computing device to at least obtain a single sign-on (SSO) token from the identity provider service.
One of ordinary skill in the art would have made this modification to improve the ability of the system to retrieve a single sign-on token. The system (server 40) of the primary reference can be modified to obtain a single sign-on token from an identity provider as taught in the Krishna reference. 


As per claim 5, the rejection of claim 1 is incorporated herein. 
Bulpin in view of Wang discloses 
wherein the instructions, when executed by the at least one processor, cause the computing device to at least: 
(See Bulpin Para. [0032]
FIG. 2 depicts …. servers 106. 
[0034] computer instructions of the operating system 115 and/or the applications 116 are executed by processor(s) 103
)

receive a request for data from a service associated with the user from the voice assistant; 
cause at least a portion of the data to be played back through the voice assistant. 
(See Bulpin Para. figure 4, element 66 “virtual assistant communicates the request…… to the server”; para. 49

response to the given user.  ) 
	
However, the combination of Bulpin and Wang does not expressly disclose 
obtain an authentication token for the service from an identity provider service; 
obtain the requested data from the service on behalf of the user in response to the request for data, wherein the requested data is obtained using the authentication token; 

Krishna discloses 
obtain an authentication token for the service from an identity provider service; 
obtain the requested data from the service on behalf of the user in response to the request for data, wherein the requested data is obtained using the authentication token; 
(See Krishna Para. [0056]
if a token is not available or has expired for the user, then the SSO module 680 will communicate with the identity server 135 to obtain a token[obtain an authentication token for the service from an identity provider service]. At block 910 the SSO module 680 determines that the user has attempted to access a Web resource, ….. send the token for the user to the identity server 135 to request an identity assertion. Upon receiving the token [obtained using the authentication token ] and request for an identity assertion for the user, the identity server 135 sends an identity assertion, such as an SAML identity assertion, to the SSO module 680 at block 915. The SSO module 680 provides the identity assertion to the browser 675 at block 920 to allow the browser 675 to include the identity assertion in a request to access the resource provided by the service provider server 130 [obtain the requested data from the service on behalf of the user in response to the request for data]. The identity assertion may allow the user to access the resource, such as the mobile Web application, provided through the service 
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bulpin and Wang with the technique for obtaining a token to retrieve data on behalf of the user of Krishna to include 
obtain an authentication token for the service from an identity provider service; 
obtain the requested data from the service on behalf of the user in response to the request for data, wherein the requested data is obtained using the authentication token.
One of ordinary skill in the art would have made this modification to improve the ability of the system to automatically obtain a token in order to retrieve data for user, so that the user does not need to manually login with their credential. The system (server 40) of the primary reference can be modified to obtain the token from an identity provider service and use the token to retrieve data for a user as taught in the Krishna reference.

As per claim 10, the claim(s) is/are directed to a computer-readable medium with limitations which correspond to limitations of claim 3, and is/are rejected for the reasons detailed with respect to claim 3.  
As per claim 11, the claim(s) is/are directed to a computer-readable medium with limitations which correspond to limitations of claim 4, and is/are rejected for the reasons detailed with respect to claim 4.  
As per claim 12, the claim(s) is/are directed to a computer-readable medium with limitations which correspond to limitations of claim 5, and is/are rejected for the reasons detailed with respect to claim 5.  
 
As per claim 18, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 4, and is/are rejected for the reasons detailed with respect to claim 4.  
As per claim 19, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 5, and is/are rejected for the reasons detailed with respect to claim 5. 


Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulpin in view of Wang, further in view of Adams et al. U.S. Patent No. 10770092 (hereinafter “Adams”).
As per claim 6, the rejection of claim 5 is incorporated herein. 
	However, the combination of Bulpin and Wang does not expressly disclose 
wherein the at least a portion of the data is played back by the voice assistant by generating a text to speech command in an application implemented within a voice assistant service associated with the voice assistant.
Adams discloses wherein the at least a portion of the data is played back by the voice assistant by generating a text to speech command in an application implemented within a voice assistant service associated with the voice assistant.
(See Adams 33:29-49 The output data from the NLU processing (which may include tagged text, commands, etc.) may then be sent to a command processor 707. ……., the destination command processor 707 may be a message sending application, ….., the command processor 707 [an application = command processor 707  ] may provide some or all of this information[generating a text to speech command] to a text-to-speech (TTS) engine 708. The TTS engine 708 may then generate an actual audio file for outputting the audio data determined by the command processor 707 (e.g., “playing your song,” or “lip syncing to . . . ”). After generating the file (or “audio data”), the TTS engine 707 may provide this data back to the remote system 114[a voice assistant service= remote system 114 ]
4:3-16 FIG. 1 illustrates …..The user device 102[the voice assistant ]…..in communication with a remote system 114, such as via the network 112. 
5:47-51 remote system 114 may be located within the user device 102 
and/or the one or more accessory devices 104.  In some instances, some or all 
of the functionality of the remote system 114 may be performed by one or more 
of the user device 102 
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bulpin and Wang with the technique for generating command for text-to-speech audio in an application of Adams to include 
wherein the at least a portion of the data is played back by the voice assistant by generating a text to speech command in an application implemented within a voice assistant service associated with the voice assistant.
One of ordinary skill in the art would have made this modification to improve the ability of the system generate from text according to the specific application service desired by the user. The virtual assistant 50 of the primary reference can be modified to include components with the capability to generate speech according to the technique taught in the Adams reference.
As per claim 13, the claim(s) is/are directed to a computer-readable medium with limitations which correspond to limitations of claim 6, and is/are rejected for the reasons detailed with respect to claim 6.  


Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulpin, in view of Wang, further in view of Klein, “How to Remove Devices from Your iCloud Account”, https://www.howtogeek.com/240710/how-to-remove-devices-from-your-icloud-account/, July 11, 2017, (hereinafter “Klein”), further in view of iMore.com, “What will happen if I delete a device from my iCloud account?” https://forums.imore.com/icloud/345348-what-will-happen-if-i-delete-device-my-icloud-account.html, October 18, 2015  (hereinafter “iMore.com”).
 	As per claim 7, the rejection of claim 1 is incorporated herein. 
wherein the instructions, when executed by the at least one processor, cause the computing device to at least:
wherein the instructions
(See Bulpin Para. [0032]
FIG. 2 depicts …. servers 106. 
[0034] computer instructions of the operating system 115 and/or the applications 116 are executed by processor(s) 103
)

However, the combination of Bulpin and Wang does not expressly disclose 
receive a command to suspend or terminate the association between the user and the voice assistant from an application executed by the client device; and 
suspend or terminate the association between the user and the voice assistant, 
wherein the instructions reject a subsequent request for data from a service associated with the user.
receive a command to suspend or terminate the association between the user and a device from an application executed by the client device; and suspend or terminate the association between the user and a device, 
(See Klein page 5 bottom, Removing devices from your iCloud account [suspend or terminate the association between the user and a device] on your iOS device is similar to how it’s done on the Mac. To begin, open Settings [an application executed by the client device ]and tap on “iCloud”
bottom of page 8, “Tap on any device now to see further details and remove it if you desire. Again, if there is a device you don’t recognize, then youshould remove it immediately and change your iCloud password.”
)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bulpin and Wang with the technique for terminating association between the device and a user of Klein to include 
receive a command to suspend or terminate the association between the user and the voice assistant from an application executed by the client device; and 
suspend or terminate the association between the user and the voice assistant, 
One of ordinary skill in the art would have made this modification to improve the ability of the system to allow user to terminate association with a device, such as when a device is no longer in the user’s possession. The system (server 40) of the primary reference can be modified to allow user requests for  termination of the association with the smart speaker (e.g., virtual assistant).

	However, the combination of Bulpin, Wang, and Klein does not expressly disclose 
wherein the instructions reject a subsequent request for data from a service associated with the user.
iMore.com discloses reject a subsequent request for data from a service associated with the user.
(See iMore.com bottom of page 1 “What will happen if I delete a device from my iCloud account” and top of page 3 ”You will not be able to share her music or apps. “ ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bulpin, Wang, and Klein with the technique for rejecting a request to share music or apps of iMore.com to include 
wherein the instructions reject a subsequent request for data from a service associated with the user.
One of ordinary skill in the art would have made this modification to improve the ability of the system to protect user data when a device has been removed from association with a user. Once the device has been removed, the device should no longer have access to service data associated with the user. The system (server 40) of the primary reference can be modified to reject subsequent requests for services after terminating association with a device.
As per claim 14, the claim(s) is/are directed to a computer-readable medium with limitations which correspond to limitations of claim 7, and is/are rejected for the reasons detailed with respect to claim 7.  
As per claim 20, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 7, and is/are rejected for the reasons detailed with respect to claim 7.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOWARD H. LOUIE/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494